Citation Nr: 9920975	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.   94-00 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service-connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel


INTRODUCTION

The appellant had active service from April 1969 to November 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Montgomery, Alabama, which had declined to reopen 
a claim for service connection for a psychiatric disability, 
to include PTSD.  For reasons set froth in the Board's remand 
of May 1998, the issue is properly addressed on the merits, 
as is reflected on the title page of this decision.


FINDINGS OF FACT

1.  There is no medical evidence of record that shows the 
appellant has PTSD.

2.  There is no medical evidence of record that shows a nexus 
between the appellant's current psychiatric disorder and his 
military service.


CONCLUSION OF LAW

A claim for service-connection for a psychiatric disorder, to 
include posttraumatic stress disorder, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  There is no further duty 
to assist the veteran if a well-grounded claim is not 
submitted.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v.  Derwinski, 1 Vet. App. 78 (1990).  The evidentiary 
assertions by the veteran are to be accepted as true for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or is beyond the competence of the person making 
the assertion.  See King v. Brown, 5 Vet. App. 19 (1993).  
The veteran as a layperson is not competent to provide such 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The Court has also stated that medical evidence 
showing a nexus between present disability and in-service 
pathology is required to form a well-grounded claim for 
service connection.  Caluza, 7 Vet. App. 498, 506 (1995); see 
also Edenfield v. Brown, 8 Vet. App. 384, 388 (1995).

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  There are some disabilities, 
including schizophrenia, for which service connection may be 
presumed if the disorder is manifested to a degree of 10 
percent or more within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. § 3.309 (1998).  
In addition, service-connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. § 3.303(d) (1998).

Service connection for PTSD may be granted where there is a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1998).

Service medical records do not reflect that the appellant 
suffered any type of psychiatric disability.  Further, a 
separation examination dated November 1970 indicates that his 
psychiatric status upon separation was normal.

Post service medical records show that appellant was admitted 
for approximately 8 days in June and July 1972.  The reason 
for the admission was vague.  He stated that his family took 
him to the VA Medical Center in Birmingham because he had 
received papers from the Reserves, which indicated "they did 
not think he was acting right as he could not hold a job."  
Upon admission he had a history of poor social and 
occupational adjustment since his service in Vietnam.  
Psychological studies showed a diagnosis of schizophrenia.  
On the last day of his admission, he left the hospital and 
was given an irregular release date.  The final diagnosis was 
adjustment reaction to adult life.

A VA October 1990 VA examination report indicates that the 
appellant was diagnosed with chronic paranoid schizophrenia.  
The external precipitating stress was undetermined.  
Subsequent records of VA psychiatric evaluation and treatment 
reflect a principal diagnosis of schizophrenia.  He was not 
diagnosed with PTSD, and a VA Master Treatment Plan in 
September 1994 states specifically that he did not exhibit 
symptoms of PTSD.

At an April 1995 hearing at the RO, the appellant testified 
that he had not been diagnosed with PTSD.  He also testified 
that he had been treated for schizophrenia ever since he had 
been out of the Army.

An October 1998 VA psychiatric examination was scheduled 
pursuant to the Board's remand in May 1998.  The appellant 
canceled the appointment because he did not want the 
examination.

The Board concludes that there is no medical evidence of 
PTSD.  The evidence of record indicates the appellant was not 
diagnosed with any type of psychiatric disorder until more 
than one year after service.  It was at this time that the 
evidence first suggested that he suffered from schizophrenia, 
although the diagnosis was not confirmed until much later.  
There is no medical evidence or opinion linking the 
schizophrenia to service or to any incident of service.  
Therefore, his claim for service-connection for a psychiatric 
disorder, to include posttraumatic stress disorder, must be 
denied as not well grounded.

The RO has requested all evidence of which it was on notice 
and which might have well grounded this claim.  38 U.S.C.A. 
§ 5103.  

The Board has decided the present appeal on the merits.  The 
RO was instructed to do so in the May 1998 remand, but 
continued to consider the issue on the basis of finality.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the Board concludes that the appellant 
has not been prejudiced by the decision herein.  He was 
provided notice of the applicable laws and regulations in the 
Statement of the Case, and, if fact, argued the merits of his 
claim in his testimony. Also, careful reading of the 
Supplemental Statement of the Case of January 1999 shows that 
the RO addressed the threshold question of nexus, as did the 
Board. 


ORDER

Entitlement to service-connection for a psychiatric disorder, 
to include posttraumatic disorder is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

